DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to preliminary amendments filed on 02/08/2019. In the current amendments, claims 18-22, 24, 26, 27, and 29-31 are cancelled, and claims 2-17, 23, 25, and 28 are amended. Claims 1-17, 23, 25, and 28 are pending and have been examined.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/08/2019 and 05/20/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 8-17 are objected to because of the following informalities:  
In claim 8, lines 6-11, “at least one of: a relational similarity measure a property based similarity measure a structural similarity measure and/or an instances based similarity measure” should read “at least one of: a relational similarity measure, a property based similarity measure, a structural similarity measure, and/or an instances based similarity measure”
In claim 15, line 5, “are performed by an Artificial Neural Network, ANN” should read “are performed by an Artificial Neural Network (ANN)”
In claim 17, line 3, “the second domain concept comprises;” should read “the second domain concept comprises:”
Dependent claims 9-14 are objected to based on being directly or indirectly dependent on objected claim 8. Dependent claims 16 and 17 are objected to based on being directly or indirectly dependent on objected claim 15.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 23, 25, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “the basis of the determined measures of similarity” in line 15. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the basis of the determined measures of similarity” has been interpreted as “a basis of the determined measures of similarity”.
Claim 1 recites the limitation “the identified first domain concept” in line 18. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the identified first domain concept” has been interpreted as “an identified first domain concept”.
Claim 2 recites the limitation “the properties and relationships” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the properties and relationships” has been interpreted as “properties and relationships”.
Claim 2 recites the limitation “the semantic knowledge bases” in line 2 and line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the semantic knowledge bases” has been interpreted as “the semantic knowledge base for the first domain and the semantic knowledge base for the second domain”.
Claim 3 recites the limitation “the assembled document set” in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the assembled document set” has been interpreted as “an assembled document set”.
Claim 3 recites the limitation “the identified keywords” in line 5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the identified keywords” has been interpreted as “identified keywords”.
Claim 4 recites the limitation “the defined concepts and relationships” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the defined concepts and relationships” has been interpreted as “defined concepts and relationships”.
Claim 4 recites the limitation “the documents” in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the documents” has been interpreted as “documents”.
Claim 4 recites the limitation “the document set” in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the document set” has been interpreted as “the assembled document set” in reference to “assembled document set” in line 4 of claim 3.
Claim 5 recites the limitation “the operation” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the operation” has been interpreted as “an operation”.
Claim 7 recites the limitation “the assembled document set” in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the assembled document set” has been interpreted as “an assembled document set”.
Claim 7 recites the limitation “the identified keywords” in line 5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the identified keywords” has been interpreted as “identified keywords”.
Claim 12 recites the limitation “the instance based similarity measure” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the instance based similarity measure” has been interpreted as “the instances based similarity measure” in reference to “an instances based similarity measure” in line  of claim 8.
Claim 13 recites the limitation “the highest value” in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the highest value” has been interpreted as “a highest value”.
Claim 13 recites the limitation “the equivalent concept” in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the equivalent concept” has been interpreted as “an equivalent concept”.
Claim 15 recites the limitation “the steps of determining measures of similarity” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the steps of determining measures of similarity” has been interpreted as “the determining measures of similarity”.
Claim 17 recites the limitation “the highest value similarity measure” in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the highest value similarity measure” has been interpreted as “a highest value similarity measure”.
Claim 17 recites the limitation “the identified output node” in line 5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the identified output node” has been interpreted as “an identified output node”.
Claim 17 recites the limitation “the equivalent first domain concept” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the equivalent first domain concept” has been interpreted as “an equivalent first domain concept”.
Claim 23 recites the limitation “the operational domain” in lines 4-5 and lines 6-7. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the operational domain” has been interpreted as “the single operational domain” in reference to “a single operational domain” in line .
Claim 25 recites the limitation “the basis of the determined measures of similarity” in line 14. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the basis of the determined measures of similarity” has been interpreted as “a basis of the determined measures of similarity”.
Claim 25 recites the limitation “the identified first domain concept” in line 19. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the identified first domain concept” has been interpreted as “an identified first domain concept”.
Claim 28 recites the limitation “the basis of the determined measures of similarity” in line 17. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the basis of the determined measures of similarity” has been interpreted as “a basis of the determined measures of similarity”.
Claim 28 recites the limitation “the identified first domain concept” in line 20. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the identified first domain concept” has been interpreted as “an identified first domain concept”.
	Dependent claims 2-17 and 23 are rejected based on being directly or indirectly dependent on rejected claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17, 23, 25, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“transferring semantic knowledge between domains of a network, the network comprising a first domain and a second domain”
“establishing a semantic knowledge base for the first domain, the semantic knowledge base comprising: concepts of the first domain; properties of the first domain concepts; relationships between the first domain concepts; and constraints governing the first domain concepts”
“establishing a semantic information base for the second domain, the semantic information base comprising: concepts of the second domain”
“determining measures of similarity between the second domain concept and concepts of the first domain”
“identifying, on the basis of the determined measures of similarity, a first domain concept which is equivalent to the second domain concept”
“mapping properties, relationships and constraints from the semantic knowledge base of the first domain which apply to the identified first domain concept to the second domain concept”
“populating a semantic knowledge base for the second domain with the second domain concept and the mapped properties, relationships and constraints”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). The above limitations in the context of this claim encompass transferring knowledge between domains of a network (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can transfer semantic knowledge between a first and second domain); establishing a semantic knowledge base for the first domain, comprising concepts of the first domain, properties, relationships, and constraints of the concepts (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can establish a semantic knowledge base for the first domain, comprising first domain concepts, and properties, relationships, and constraints of the concepts); establishing a semantic information base for the second domain, comprising concepts of the second domain (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can establish a semantic information base for the second domain, comprising second domain concepts); determining measures of similarity between the first and second domain concepts (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can determine measures of similarity between first and second domain concepts); identifying a first domain concept that is equivalent to a second domain concept based on the measures of similarity (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the measures of similarity to identify a first domain concept equivalent to the second domain concept); mapping properties, relationships, and constraints of the fist domain semantic knowledge base that apply to the identified first domain concept to the second domain concept (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can map properties, relationships, and constraints that apply to the identified first domain concept of the first domain semantic knowledge base to the second domain concept); and populating a semantic knowledge base for the second domain with the second domain concept and the mapped properties, relationships, and constraints (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the second domain concept and the mapped properties, relationships, and constraints to populate a second domain semantic knowledge base).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim does not recite an any additional elements to the abstract ideas discussed above. Since the claim does not include additional elements, the abstract ideas are not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration of the abstract ideas into a practical application, the claim does not recite any additional elements to the abstract idea. Therefore, the claim is not patent eligible.

Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“wherein the properties and relationships of the semantic knowledge bases are expressed as predicates”
“wherein the constraints of the semantic knowledge bases are expressed as predicate clauses”
As drafted, under their broadest reasonable interpretations, are part of the abstract ideas of establishing a semantic knowledge base of the first domain and populating a semantic knowledge base of the second domain. The limitations of claim 2 further limit the limitations of claim 1 by further defining how the properties, relationships, and constraints are expressed. The above limitations in the context of this claim encompass establishing a semantic knowledge base for the first domain, comprising concepts of the first domain, properties, relationships, and constraints of the concepts, wherein the properties and relationships are expressed as predicates and the constraints are expressed as predicate clauses (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can establish a semantic knowledge base for the first domain, comprising first domain concepts, and properties, relationships, and constraints of the concepts, wherein the properties and relationships are expressed as predicates and the constraints are expressed as predicate clauses); and populating a semantic knowledge base for the second domain with the second domain concept and the mapped properties, relationships, and constraints, wherein the properties and relationships are expressed as predicates and the constraints are expressed as predicate clauses (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the second domain concept and the mapped properties, relationships, and constraints to populate a second domain semantic knowledge base, wherein the properties and relationships are expressed as predicates and the constraints are expressed as predicate clauses).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim does not recite an any additional elements to the abstract ideas discussed above. Since the claim does not include additional elements, the abstract ideas are not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration of the abstract ideas into a practical application, the claim does not recite any additional elements to the abstract idea. Therefore, the claim is not patent eligible.

Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“wherein establishing the semantic knowledge base for the first domain comprises: assembling a set of documents associated with the first domain”
“identifying keywords from the assembled document set”
“defining concepts from the identified keywords”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). The above limitations in the context of this claim encompass assembling a set of documents associated with the first domain (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can assemble all of the documents associated with the first domain into a document set); identifying keywords from the assembled set of documents (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can identify keywords from the assembled document set); and defining concepts from the identified keywords (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the identified keywords to define concepts).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim does not recite an any additional elements to the abstract ideas discussed above. Since the claim does not include additional elements, the abstract ideas are not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration of the abstract ideas into a practical application, the claim does not recite any additional elements to the abstract idea. Therefore, the claim is not patent eligible.

Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein establishing the semantic knowledge base for the first domain further comprises: extracting properties of the defined concepts and relationships between the defined concepts from the documents of the document set”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). The above limitation in the context of this claim encompasses extracting, from the documents of the assembled document set, properties and relationships of the defined concepts (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can get (extract) the properties of the defined concepts and relationships between the defined concepts from the documents of the assembled document set).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim does not recite an any additional elements to the abstract ideas discussed above. Since the claim does not include additional elements, the abstract ideas are not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration of the abstract ideas into a practical application, the claim does not recite any additional elements to the abstract idea. Therefore, the claim is not patent eligible.

Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein establishing the semantic knowledge base for the first domain further comprises: establishing constraints governing the defined concepts in accordance with the operation of the first domain”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). The above limitation in the context of this claim encompasses establishing constraints for the defined concepts in accordance with the operation of the first domain (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can establish constraints that govern the defined concepts according to the operation of the first domain).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim does not recite an any additional elements to the abstract ideas discussed above. Since the claim does not include additional elements, the abstract ideas are not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration of the abstract ideas into a practical application, the claim does not recite any additional elements to the abstract idea. Therefore, the claim is not patent eligible.

Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Please see the analysis of claim 1. The limitation of claim 6 is only an
additional element to the abstract ideas of claim 1.
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitation:
“wherein establishing the semantic knowledge base for the first domain comprises retrieving the semantic knowledge base from a memory”
As drafted, is an additional element that corresponds to insignificant extra-solution activity. In particular, the additional elements are merely directed towards mere data gathering for retrieving data. See MPEP 2106.05(g). Therefore, the additional element does not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are insignificant extra-solution activity (i.e. retrieving data). Furthermore, the “retrieving …” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory). The claim is not patent eligible.

Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“wherein establishing the semantic information base for the second domain comprises: assembling a set of documents associated with the second domain”
“identifying keywords from the assembled document set”
“defining concepts from the identified keywords”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). The above limitations in the context of this claim encompass assembling a set of documents associated with the second domain (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can assemble all of the documents associated with the second domain into a document set); identifying keywords from the assembled set of documents (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can identify keywords from the assembled document set); and defining concepts from the identified keywords (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the identified keywords to define concepts).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim does not recite an any additional elements to the abstract ideas discussed above. Since the claim does not include additional elements, the abstract ideas are not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration of the abstract ideas into a practical application, the claim does not recite any additional elements to the abstract idea. Therefore, the claim is not patent eligible.

Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein determining measures of similarity between the second domain concept and concepts of the first domain comprises, for each of at least a plurality of the first domain concepts: calculating a combined similarity measure between the first domain concept and the second domain concept, the combined similarity measure comprising a combination of at least one of: a relational similarity measure a property based similarity measure a structural similarity measure and/or an instances based similarity measure”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). The above limitation in the context of this claim encompasses calculating a combined similarity measure between the second domain concept and a plurality of the first domain concepts, where the combined similarity measure comprises a combination of at least one of a relational similarity measure, a property based similarity measure, a structural similarity measure, and/or an instances based similarity measure (corresponds to mathematical calculations; in particular, Specification page 18, line 1 – page 19, line 6 shows that the similarity measures of the combined similarity measure may be calculated by using the given equations).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim does not recite an any additional elements to the abstract ideas discussed above. Since the claim does not include additional elements, the abstract ideas are not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration of the abstract ideas into a practical application, the claim does not recite any additional elements to the abstract idea. Therefore, the claim is not patent eligible.

Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the relational similarity measure comprises a semantic similarity measure calculated …”
As drafted, under its broadest reasonable interpretation, is part of the abstract idea of claim 8 of calculating a combined similarity measure. The limitation of claim 9 further limits the limitation of claim 8 by further defining what the relational similarity measure comprises. The above limitation in the context of this claim encompasses calculating a combined similarity measure between the second domain concept and a plurality of the first domain concepts, where the combined similarity measure comprises a combination of at least one of a relational similarity measure comprising a calculated semantic similarity measure, a property based similarity measure, a structural similarity measure, and/or an instances based similarity measure (corresponds to mathematical calculations; in particular, Specification page 18, lines 1–15 shows that the relational similarity measure of the combined similarity measure may be calculated by using the given equation).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)). The limitation:
“… using a lexical database”
As drafted, is an additional element that amounts to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). Therefore, the additional element does not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional element describes a lexical database for applying the abstract ideas). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the property based similarity measure comprises a measure of similarity between properties of the first domain concept and the second domain concept”
As drafted, under its broadest reasonable interpretation, is part of the abstract idea of claim 8 of calculating a combined similarity measure. The limitation of claim 10 further limits the limitation of claim 8 by further defining what the relational similarity measure comprises. The above limitation in the context of this claim encompasses calculating a combined similarity measure between the second domain concept and a plurality of the first domain concepts, where the combined similarity measure comprises a combination of at least one of a relational similarity measure, a property based similarity measure comprising a measure of similarity between properties of the first domain concept and the second domain concept, a structural similarity measure, and/or an instances based similarity measure (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can calculate a combined similarity measure for the second domain concept and a plurality of first domain concepts using a combination of at least one of a relational similarity measure, a property based similarity measure comprising a measure of similarity between properties of the first domain concept and the second domain concept, a structural similarity measure, and/or an instances based similarity measure).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim does not recite an any additional elements to the abstract ideas discussed above. Since the claim does not include additional elements, the abstract ideas are not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration of the abstract ideas into a practical application, the claim does not recite any additional elements to the abstract idea. Therefore, the claim is not patent eligible.

Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 11 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the structural similarity measure comprises a measure of similarity between hierarchical relations of the first domain concept with other first domain concepts and hierarchical relations of the second domain concept with other second domain concepts”
As drafted, under its broadest reasonable interpretation, is part of the abstract idea of claim 8 of calculating a combined similarity measure. The limitation of claim 11 further limits the limitation of claim 8 by further defining what the relational similarity measure comprises. The above limitation in the context of this claim encompasses calculating a combined similarity measure between the second domain concept and a plurality of the first domain concepts, where the combined similarity measure comprises a combination of at least one of a relational similarity measure, a property based similarity measure, a structural similarity measure comprising a measure of similarity between hierarchical relations of the first domain concept with other first domain concepts and hierarchical relations of the second domain concept with other second domain concepts, and/or an instances based similarity measure (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can calculate a combined similarity measure for the second domain concept and a plurality of first domain concepts using a combination of at least one of a relational similarity measure, a property based similarity measure, a structural similarity measure comprising a measure of similarity between hierarchical relations of the first domain concept with other first domain concepts and hierarchical relations of the second domain concept with other second domain concepts, and/or an instances based similarity measure).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim does not recite an any additional elements to the abstract ideas discussed above. Since the claim does not include additional elements, the abstract ideas are not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration of the abstract ideas into a practical application, the claim does not recite any additional elements to the abstract idea. Therefore, the claim is not patent eligible.

Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 12 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the instance based similarity measure comprises a measure of occurrence of data instances of the first concept in the first domain and the second concept in the second domain”
As drafted, under its broadest reasonable interpretation, is part of the abstract idea of claim 8 of calculating a combined similarity measure. The limitation of claim 12 further limits the limitation of claim 8 by further defining what the relational similarity measure comprises. The above limitation in the context of this claim encompasses calculating a combined similarity measure between the second domain concept and a plurality of the first domain concepts, where the combined similarity measure comprises a combination of at least one of a relational similarity measure, a property based similarity measure, a structural similarity measure, and/or an instances based similarity measure comprising a measure of occurrence of data instances of the first concept in the first domain and the second concept in the second domain (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can calculate a combined similarity measure for the second domain concept and a plurality of first domain concepts using a combination of at least one of a relational similarity measure, a property based similarity measure, a structural similarity measure, and/or an instances based similarity measure comprising a measure of occurrence of data instances of the first concept in the first domain and the second concept in the second domain).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim does not recite an any additional elements to the abstract ideas discussed above. Since the claim does not include additional elements, the abstract ideas are not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration of the abstract ideas into a practical application, the claim does not recite any additional elements to the abstract idea. Therefore, the claim is not patent eligible.

Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 13 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“wherein identifying, on the basis of the determined measures of similarity, a first domain concept which is equivalent to the second domain concept comprises identifying the first domain concept having the highest value of the combined similarity measure as the equivalent concept”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). The above limitation in the context of this claim encompasses identifying the first domain concept that has the highest value of the combined similarity measure as the equivalent concept (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can identify the first domain concept that has the highest value of the combined similarity measure and make that concept as the equivalent concept).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim does not recite an any additional elements to the abstract ideas discussed above. Since the claim does not include additional elements, the abstract ideas are not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration of the abstract ideas into a practical application, the claim does not recite any additional elements to the abstract idea. Therefore, the claim is not patent eligible.

Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 14 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein identifying, on the basis of the determined measures of similarity, a first domain concept which is equivalent to the second domain concept comprises identifying the first domain concept having the highest value of the combined similarity measure as the equivalent concept if the highest value of the combined similarity measure is above a similarity threshold value”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). The above limitation in the context of this claim encompasses identifying the first domain concept that has the highest value of the combined similarity measure as the equivalent concept if the highest value of the combined similarity measure is above a similarity threshold value (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can, if the highest value of the combined similarity measure is above a similarity threshold value, identify the first domain concept that has the highest value of the combined similarity measure and make that concept as the equivalent concept).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim does not recite an any additional elements to the abstract ideas discussed above. Since the claim does not include additional elements, the abstract ideas are not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration of the abstract ideas into a practical application, the claim does not recite any additional elements to the abstract idea. Therefore, the claim is not patent eligible.

Regarding Claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 15 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“wherein the steps of determining measures of similarity between the second domain concept and concepts of the first domain, and identifying, on the basis of the determined measures of similarity, a first domain concept which is equivalent to the second domain concept, are performed …”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)). The above limitation in the context of this claim encompasses performing the steps of determining measures of similarity between the second domain concept and first domain concepts, and identifying a first domain concept that is equivalent to the second domain concept based on the determined measures of similarity (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can perform the steps of determining measures of similarity between the second domain concept and first domain concepts, and identifying a first domain concept that is equivalent to the second domain concept based on the determined measures of similarity).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)). The limitation:
“…by an Artificial Neural Network, ANN”
As drafted, is an additional element that amounts to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). Therefore, the additional element does not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe an artificial neural network for applying the abstract ideas). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 16 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“calculating … measures of similarity between the first domain concepts and the second domain concept”
“outputting … a measure of similarity between a particular first domain concept and the second domain concept”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)). The above limitations in the context of this claim encompass calculating measures of similarity between the first domain concepts and the second domain concept (corresponds to mathematical calculations; in particular, Specification page 18, line 1 – page 19, line 9 shows that an ANN may calculate the similarity measures by using the given equations); and outputting a measure of similarity between a particular first domain concept and the second domain concept (corresponds to mathematical calculations; in particular, Specification page 18, line 1 – page 19, line 9 shows that a measure of similarity may be the output of calculating the given equations using the ANN).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity. The limitations:
“writing first domain concepts, properties and relationships to input nodes of the ANN and writing the second domain concept to an input node of the ANN”
“in intermediate nodes of the ANN”
“at each output node of the ANN”
As drafted, are additional elements that amount to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). Furthermore, the recitation of additional elements in claim 15 of an artificial neural network, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe an artificial neural network with input nodes, intermediate nodes, and output nodes for applying the abstract ideas). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 17 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“wherein identifying, on the basis of the determined measures of similarity, a first domain concept which is equivalent to the second domain concept comprises: identifying the output node with the highest value similarity measure”
“identifying the first domain concept associated with the identified output node as the equivalent first domain concept”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2103.05(g)). The above limitations in the context of this claim encompass identifying the output node with the highest value similarity measure (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can identify the output node with the highest value similarity measure); and identifying the first domain concept associated with the identified output node as the equivalent domain concept (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can identify which first domain concept is associated with the identified output node and then identify that first domain concept as the equivalent first domain concept).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)). The recitation of additional elements in claim 16 of an artificial neural network with input nodes, intermediate nodes, and output nodes, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe an artificial neural network with input nodes, intermediate nodes, and output nodes for applying the abstract ideas). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 23,
Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 23 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“wherein the first domain and the second domain comprise a single operational domain of the network”
“wherein the semantic knowledge base of the first domain comprises a semantic knowledge base associated with a first application operating within the operational domain of the network”
“wherein the semantic information base of the second domain comprises a semantic information base associated with a second application operating in the operational domain of the network”
As drafted, under their broadest reasonable interpretations, are parts of the abstract ideas of claim 1. The “wherein the first domain and the second domain …” limitation of claim 23 further limits the “transferring semantic knowledge between domains …” limitation of claim 1 by further defining what the domains comprise. The “wherein the semantic knowledge base …” limitation of claim 23 further limits the “establishing a semantic knowledge base …” limitation of claim 1 by further defining what the semantic knowledge base of the first domain comprises. The “wherein the semantic information base …” limitation of claim 23 further limits the “establishing a semantic information base …” limitation of claim 1 by further defining what the semantic information base of the second domain comprises. The above limitations in the context of this claim encompass transferring knowledge between domains of a network, wherein the domains comprise a single operational domain (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can transfer semantic knowledge between a first and second domain, wherein the first domain and second domain comprise a single operational domain); establishing a semantic knowledge base for the first domain, comprising a semantic knowledge base associated with a first application (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can establish a semantic knowledge base for the first domain comprising a semantic knowledge base associated with a first application); and establishing a semantic information base for the second domain, comprising a semantic information base associated with a second application (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can establish a semantic information base for the second domain comprising a semantic information base associated with a second application).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim does not recite an any additional elements to the abstract ideas discussed above. Since the claim does not include additional elements, the abstract ideas are not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration of the abstract ideas into a practical application, the claim does not recite any additional elements to the abstract idea. Therefore, the claim is not patent eligible.

Regarding Claim 25,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 25 is directed to a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to…, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“establish a semantic knowledge base for the first domain, the semantic knowledge base comprising: concepts of the first domain; properties of the first domain concepts; relationships between the first domain concepts; and constraints governing the first domain concepts”
“establish a semantic information base for the second domain, the semantic information base comprising: concepts of the second domain”
“determining measures of similarity between the second domain concept and concepts of the first domain”
“identifying, on the basis of the determined measures of similarity, a first domain concept which is equivalent to the second domain concept”
“mapping properties, relationships and constraints from the semantic knowledge base of the first domain which apply to the identified first domain concept to the second domain concept”
“populating a semantic knowledge base for the second domain with the second domain concept and the mapped properties, relationships and constraints”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)). The above limitations in the context of this claim encompass establishing a semantic knowledge base for the first domain, comprising concepts of the first domain, properties, relationships, and constraints of the concepts (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can establish a semantic knowledge base for the first domain, comprising first domain concepts, and properties, relationships, and constraints of the concepts); establishing a semantic information base for the second domain, comprising concepts of the second domain (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can establish a semantic information base for the second domain, comprising second domain concepts); determining measures of similarity between the first and second domain concepts (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can determine measures of similarity between first and second domain concepts); identifying a first domain concept that is equivalent to a second domain concept based on the measures of similarity (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the measures of similarity to identify a first domain concept equivalent to the second domain concept); mapping properties, relationships, and constraints of the fist domain semantic knowledge base that apply to the identified first domain concept to the second domain concept (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can map properties, relationships, and constraints that apply to the identified first domain concept of the first domain semantic knowledge base to the second domain concept); and populating a semantic knowledge base for the second domain with the second domain concept and the mapped properties, relationships, and constraints (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the second domain concept and the mapped properties, relationships, and constraints to populate a second domain semantic knowledge base).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)). The limitation:
“at least one processor”
As drafted, is an additional element that amounts to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). Therefore, the additional element does not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe a processor for applying the abstract ideas). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 28,
Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 28 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“transferring semantic knowledge between domains of a network, the network comprising a first domain and a second domain”
“establish a semantic knowledge base for the first domain, the semantic knowledge base comprising: concepts of the first domain; properties of the first domain concepts; relationships between the first domain concepts; and constraints governing the first domain concepts”
“establish a semantic information base for the second domain, the semantic information base comprising: concepts of the second domain”
“determine measures of similarity between the second domain concept and concepts of the first domain”
“identify, on the basis of the determined measures of similarity, a first domain concept which is equivalent to the second domain concept”
“map properties, relationships and constraints from the semantic knowledge base of the first domain which apply to the identified first domain concept to the second domain concept”
“populate a semantic knowledge base for the second domain with the second domain concept and the mapped properties, relationships and constraints”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)). The above limitations in the context of this claim encompass transferring knowledge between domains of a network (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can transfer semantic knowledge between a first and second domain); establishing a semantic knowledge base for the first domain, comprising concepts of the first domain, properties, relationships, and constraints of the concepts (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can establish a semantic knowledge base for the first domain, comprising first domain concepts, and properties, relationships, and constraints of the concepts); establishing a semantic information base for the second domain, comprising concepts of the second domain (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can establish a semantic information base for the second domain, comprising second domain concepts); determining measures of similarity between the first and second domain concepts (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can determine measures of similarity between first and second domain concepts); identifying a first domain concept that is equivalent to a second domain concept based on the measures of similarity (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the measures of similarity to identify a first domain concept equivalent to the second domain concept); mapping properties, relationships, and constraints of the fist domain semantic knowledge base that apply to the identified first domain concept to the second domain concept (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can map properties, relationships, and constraints that apply to the identified first domain concept of the first domain semantic knowledge base to the second domain concept); and populating a semantic knowledge base for the second domain with the second domain concept and the mapped properties, relationships, and constraints (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can use the second domain concept and the mapped properties, relationships, and constraints to populate a second domain semantic knowledge base).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)). The limitations:
“a processor”
“a memory, the memory containing instructions executable by the processor”
As drafted, are additional elements that amount to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe a network, a processor, and a memory for applying the abstract ideas). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 23, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 20150302299 A1) in view of Orihara et al. (US 5,276,774 A).
Regarding Claim 1,
	Hunt et al. teaches a method for transferring semantic knowledge between domains of a network, the network comprising a first domain and a second domain ([0015]: "Another embodiment is directed to a method for supporting semantic interoperability between knowledge representations" teaches a method for supporting semantic interoperability (i.e. transferring semantic knowledge) between knowledge representations (i.e. knowledge domains, including at least a first domain and a second domain) in a semantic network), the method comprising: 
establishing a semantic knowledge base for the first domain ([0051]: "a system in accordance with some embodiments of the present invention, such as system 100, may combine data structures and knowledge processing rules to create knowledge representation models encoded as data" teaches that knowledge representation models (semantic knowledge base) stored as data may be made (established)), 
the semantic knowledge base comprising: concepts of the first domain; properties of the first domain concepts; relationships between the first domain concepts … ([0060]-[0061]: "In some embodiments, the objects of the domain to be classified may be referred to as content nodes. … Concepts may be associated with content nodes to abstract some meaning (such as the description, purpose, usage, or intent of the content node). … Concepts may be defined in terms of compound levels of abstraction through their relationships to other entities" teaches that the knowledge representation model (semantic knowledge base) comprises content nodes, which are associated with concepts of the domain. This further teaches that concept properties (i.e. the purpose, usage, description, etc. of the concept) and the relationships between concepts are part of the knowledge base for concepts in the knowledge domain); 
establishing a semantic information base for the second domain (Fig. 6; [0093]: "In some embodiments, some or all of the elemental concepts and relationships derived from a single input complex KR may be used to populate a new elemental data structure" teaches that for a new input knowledge representation (KR) (i.e. a second domain), a new elemental data structure (semantic information base) may be populated (established)), 
the semantic information base comprising: concepts of the second domain (Fig. 6; [0093]: "one or more of the elemental concepts and/or elemental concept relationships discovered and/or derived in act 620 may be included in an elemental data structure" teaches that the new elemental data structure (semantic information base) comprises concepts of the new input KR (concepts of the second domain)).
	Hunt et al. does not appear to explicitly teach the semantic knowledge base comprising: … constraints governing the first domain concepts; and, for a concept of the second domain: determining measures of similarity between the second domain concept and concepts of the first domain; identifying, on the basis of the determined measures of similarity, a first domain concept which is equivalent to the second domain concept; mapping properties, relationships and constraints from the semantic knowledge base of the first domain which apply to the identified first domain concept to the second domain concept; and populating a semantic knowledge base for the second domain with the second domain concept and the mapped properties, relationships and constraints.
	However, Orihara et al. teaches the semantic knowledge base comprising: … constraints governing the first domain concepts (Fig. 2; Col. 2, lines 50-56: "The knowledge contained in the domains 1.1 to 1.n is described and expressed by Prolog notation after being divided into some sets of a plurality of clauses 1.1.a, 1.1.b, 1.1.C, 1.n.a., 1.n.b, and 1.n.c. Each of such sets are called "Horn clause" (representing explanation of concept)" teaches that the knowledge base may contain a plurality of horn clauses (constraints) that represent an explanation of a concept, meaning that the clauses function as rules (i.e. govern) for the concepts); and, 
for a concept of the second domain: determining measures of similarity between the second domain concept and concepts of the first domain (Fig. 3; Col. 3, lines 22-32: "It compares the knowledge data in this domain 1.1 and those contained in all other domains (target domains) set by set (Step 301). … In the process where the detector compares the base domain 1.1 with a target domain 1.2, if it detects any pair of clauses which can be made identical just by replacing a part of the concepts, i.e. some of the non-logical symbols (Step 302), then it is judged that the domains 1.1 and 1.2 are similar" teaches that concepts of the base (first) domain are compared to a concept in the target (second domain) based on a similarity judgement (measure of similarity)); 
identifying, on the basis of the determined measures of similarity, a first domain concept which is equivalent to the second domain concept (Fig. 3, Step 303; teaches that similar (equivalent) clauses (concepts) in the two domains are identified based on the judged similarity (determined measures of similarity)); 
mapping properties, relationships and constraints from the semantic knowledge base of the first domain which apply to the identified first domain concept to the second domain concept (Fig. 3; Col. 3, lines 45-57: "The analogical reasoning unit 3 first finds out other knowledge data containing the concepts correlated between the domains 1.1 and 1.2: data containing "meat-block" or "meat-slice" from 1.1 and those containing "fish-block" or "fish-slice" from 1.2 (Step 304). As a result, the knowledge on "steak" containing the concept of "meat-slice" is found out from the base domain 1.1. … Then, the analogical reasoning unit 3 judges what concepts correspond each other between the knowledge data found out from 1.1 and 1.2" teaches that knowledge data (properties relationships constraints) for the identified correlated (equivalent) concepts is found and correlated (mapped) to the other domain); and 
populating a semantic knowledge base for the second domain with the second domain concept and the mapped properties, relationships and constraints (Fig. 3; (13) Col. 3, lines 57-61: "The unit takes such corresponding concepts as subjects of replacement, and assumes new knowledge by replacing a part of the knowledge in one domain with the knowledge from the other domain (Step 305)" teaches that the mapped knowledge data (properties, relationships, constraints) of the concepts in one domain (i.e. the base/first domain) are used to replace (populate) the knowledge data of the knowledge base for the other domain (target/second domain)).
	Hunt et al. and Orihara et al. are analogous to the claimed invention because they are directed to sharing knowledge between domains.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the semantic knowledge base comprising: … constraints governing the first domain concepts; and, for a concept of the second domain: determining measures of similarity between the second domain concept and concepts of the first domain; identifying, on the basis of the determined measures of similarity, a first domain concept which is equivalent to the second domain concept; mapping properties, relationships and constraints from the semantic knowledge base of the first domain which apply to the identified first domain concept to the second domain concept; and populating a semantic knowledge base for the second domain with the second domain concept and the mapped properties, relationships and constraints as taught by Orihara et al. to the disclosed invention of Hunt et al.
	One of ordinary skill in the art would have been motivated to make this modification to enable "a high-level analogical reasoning which is close to the human way of thinking and covers a wide range" (Orihara et al. Col. 4, lines 10-12).
Regarding Claim 3,
Hunt et al. in view of Orihara et al. teaches the method as claimed in claim 1.
In addition, Hunt et al. further teaches wherein establishing the semantic knowledge base for the first domain comprises: assembling a set of documents associated with the first domain ([0002]-[0003]: "knowledge representations (KRs) constructed in accordance with various types of knowledge representation models, including structured controlled vocabularies such as taxonomies, thesauri and faceted classifications; formal specifications such as semantic networks and ontologies; and unstructured forms such as documents based in natural language" teaches that constructing (establishing) a knowledge representation model (semantic knowledge base) for a knowledge representation KR (knowledge domain) includes assembling documents, taxonomies, thesauri, etc. relating to the KR); 3Attorney Docket No. 3000-1007Serial No. TBA
identifying keywords from the assembled document set ([0058]: "Labels may provide knowledge representation entities that are discernable to humans and/or machines, and may be derived from the unique vocabulary of the source domain … the labels assigned to each concept element may be drawn from the language and terms presented in the domain" teaches that labels (keywords) may be derived from unique vocabulary of the source domain (i.e. keywords described in the assembled documents of the domain)); and 
defining concepts from the identified keywords ([0061]: "Concepts may be defined in terms of compound levels of abstraction through their relationships to other entities and structurally in terms of other, more fundamental knowledge representation entities (e.g., keywords and morphemes)" teaches that concepts may be defined (identified) based on keywords).
Regarding Claim 4,
Hunt et al. in view of Orihara et al. teaches the method as claimed in claim 3.
In addition, Hunt et al. further teaches wherein establishing the semantic knowledge base for the first domain further comprises: extracting properties of the defined concepts and relationships between the defined concepts from the documents of the document set ([0060]-[0061]: "In some embodiments, the objects of the domain to be classified may be referred to as content nodes. Content nodes may be comprised of any objects that are amenable to classification, description, analysis, etc. using a knowledge representation model. For example, a content node may be a file, a document, a chunk of a document (like an annotation), an image, or a stored string of characters … Concepts may be associated with content nodes to abstract some meaning (such as the description, purpose, usage, or intent of the content node). For example, aspects of a content node in the real world may be described by concepts in an abstract representation of knowledge … Concepts may be defined in terms of compound levels of abstraction through their relationships to other entities" teaches that the knowledge representation model (semantic knowledge base) comprises content nodes that represent the documents of the domain, which are associated with concepts of the domain. This further teaches that concept properties (i.e. the purpose, usage, description, etc. of the concept) and the relationships between concepts are obtained (extracted) from the content nodes).
Regarding Claim 5,
Hunt et al. in view of Orihara et al. teaches the method as claimed in claim 3.
In addition, Orihara et al. further teaches wherein establishing the semantic knowledge base for the first domain further comprises: establishing constraints governing the defined concepts in accordance with the operation of the first domain (Fig. 2; Col. 2, lines 50-56: "The knowledge contained in the domains 1.1 to 1.n is described and expressed by Prolog notation after being divided into some sets of a plurality of clauses 1.1.a, 1.1.b, 1.1.C, 1.n.a., 1.n.b, and 1.n.c. Each of such sets are called "Horn clause" (representing explanation of concept)" teaches that establishing the knowledge base for the domain 1.1 involves dividing concepts based a plurality of horn clauses (constraints) that represent an explanation of a concept, meaning that the clauses function as rules (i.e. govern) for the concepts).
Hunt et al. and Orihara et al. are analogous to the claimed invention because they are directed to sharing knowledge between domains.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein establishing the semantic knowledge base for the first domain further comprises: establishing constraints governing the defined concepts in accordance with the operation of the first domain as taught by Orihara et al. to the disclosed invention of Hunt et al.
	One of ordinary skill in the art would have been motivated to make this modification to enable "a high-level analogical reasoning which is close to the human way of thinking and covers a wide range" (Orihara et al. Col. 4, lines 10-12).
Regarding Claim 6,
Hunt et al. in view of Orihara et al. teaches the method as claimed in claim 1.
In addition, Hunt et al. further teaches wherein establishing the semantic knowledge base for the first domain comprises retrieving the semantic knowledge base from a memory (Fig. 1; [0049]: "FIG. 1 illustrates an exemplary system 100 that may be employed in some embodiments for implementing an atomic knowledge representation model (AKRM) … In an exemplary system 100, an AKRM may be encoded as computer-readable data and stored on one or more tangible, non-transitory computer-readable storage media. For example, an AKRM may be stored in a data set 110 in non-volatile computer memory" teaches that a knowledge representation model (semantic knowledge base) may be stored in memory, meaning that it would need to be retrieved from memory in order to be implemented (established)).
Regarding Claim 7,
Hunt et al. in view of Orihara et al. teaches the method as claimed in claim 1.
In addition, Hunt et al. further teaches wherein establishing the semantic information base for the second domain comprises: assembling a set of documents associated with the second domain ([0087]: "Examples of suitable forms of input KRs include, but are not limited to, semi-structured or unstructured documents, again used with various forms of NLP and text analytics, and structured knowledge representations such as taxonomies, controlled vocabularies, faceted classifications and ontologies" teaches that part of the input when populating (establishing) a new elemental data structure (semantic information base) for a new input knowledge representation KR (i.e. a second domain) includes assembled documents associated with the KR); 
identifying keywords from the assembled document set ([0058]: "Labels may provide knowledge representation entities that are discernable to humans and/or machines, and may be derived from the unique vocabulary of the source domain … the labels assigned to each concept element may be drawn from the language and terms presented in the domain" teaches that labels (keywords) may be derived from unique vocabulary of the source domain (i.e. keywords described in the assembled documents of the domain)); and 
defining concepts from the identified keywords ([0061]: "Concepts may be defined in terms of compound levels of abstraction through their relationships to other entities and structurally in terms of other, more fundamental knowledge representation entities (e.g., keywords and morphemes)" teaches that concepts may be defined (identified) based on keywords).
Regarding Claim 23,
Hunt et al. in view of Orihara et al. teaches the method as claimed in claim 1.
In addition, Orihara et al. further teaches wherein the first domain and the second domain comprise a single operational domain of the network (Fig. 1; Col. 2, lines 48-50: "The knowledge base 1 stores a group of knowledge data divided into some domains from 1.1 to 1.n according to a certain division standard" teaches a knowledge base 1 (single operational domain) divided into some domains 1.1 to 1.n (first domain and second domain). Fig. 2; Col. 3, lines 10-16: "FIG. 2 specifically shows a part of the knowledge base 1. In this embodiment, the knowledge base 1 stores knowledge on food cooking method. The knowledge base 1 is divided into domains by different cooking materials such as meat and fish" teaches that for example, the operational domain may be food cooking methods and that a first domain may be for meat applications while a second domain may be for fish applications), and 
wherein the semantic knowledge base of the first domain comprises a semantic knowledge base associated with a first application operating within the operational domain of the network (Fig. 2; Col. 3, lines 10-16: "In this embodiment, the knowledge base 1 stores knowledge on food cooking method. The knowledge base 1 is divided into domains by different cooking materials such as meat and fish. The numeral 1.1 is the knowledge domain concerning meat, and 1.2 is the one concerning fish" teaches that for example, the operational domain may be food cooking methods and that a knowledge base for domain 1.1 (first domain) may be for meat applications within the food cooking method operational domain), and 
wherein the semantic information base of the second domain 6Attorney Docket No. 3000-1007Serial No. TBA comprises a semantic information base associated with a second application operating in the operational domain of the network (Fig. 2; Col. 3, lines 10-16: "In this embodiment, the knowledge base 1 stores knowledge on food cooking method. The knowledge base 1 is divided into domains by different cooking materials such as meat and fish. The numeral 1.1 is the knowledge domain concerning meat, and 1.2 is the one concerning fish" teaches that for example, the operational domain may be food cooking methods and that an information base for domain 1.2 (second domain) may be for fish applications within the food cooking method operational domain).
Hunt et al. and Orihara et al. are analogous to the claimed invention because they are directed to sharing knowledge between domains.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first domain and the second domain comprise a single operational domain of the network, and wherein the semantic knowledge base of the first domain comprises a semantic knowledge base associated with a first application operating within the operational domain of the network, and wherein the semantic information base of the second domain 6Attorney Docket No. 3000-1007Serial No. TBA comprises a semantic information base associated with a second application operating in the operational domain of the network as taught by Orihara et al. to the disclosed invention of Hunt et al.
	One of ordinary skill in the art would have been motivated to make this modification to enable "a high-level analogical reasoning which is close to the human way of thinking and covers a wide range" (Orihara et al. Col. 4, lines 10-12).
Regarding Claim 25,
Hunt et al. teaches a computer program comprising instructions which, when executed on at least one processor ([0017]: "Another embodiment is directed to at least one non-transitory computer-readable storage medium encoded with a plurality of computer-executable instructions for supporting semantic interoperability between knowledge representations, wherein the instructions, when executed, perform" teaches computer-executable instructions (a computer program) stored on a computer-readable storage medium that can be executed for supporting semantic interoperability (semantic knowledge transfer) between knowledge representations (knowledge domains). [0016]: “one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by at least one processor, perform” teaches that instructions for a program from a computer-readable storage medium can be executed by a processor), cause the at least one processor to 
establish a semantic knowledge base for the first domain ([0051]: "a system in accordance with some embodiments of the present invention, such as system 100, may combine data structures and knowledge processing rules to create knowledge representation models encoded as data" teaches that knowledge representation models (semantic knowledge base) stored as data may be made (established)), 
the semantic knowledge base comprising: concepts of the first domain; properties of the first domain concepts; relationships between the first domain concepts … ([0060]-[0061]: "In some embodiments, the objects of the domain to be classified may be referred to as content nodes. … Concepts may be associated with content nodes to abstract some meaning (such as the description, purpose, usage, or intent of the content node). … Concepts may be defined in terms of compound levels of abstraction through their relationships to other entities" teaches that the knowledge representation model (semantic knowledge base) comprises content nodes, which are associated with concepts of the domain. This further teaches that concept properties (i.e. the purpose, usage, description, etc. of the concept) and the relationships between concepts are part of the knowledge base for concepts in the knowledge domain); and 
establish a semantic information base for the second domain (Fig. 6; [0093]: "In some embodiments, some or all of the elemental concepts and relationships derived from a single input complex KR may be used to populate a new elemental data structure" teaches that for a new input knowledge representation (KR) (i.e. a second domain), a new elemental data structure (semantic information base) may be populated (established)), 
the semantic information base comprising: concepts of the second domain (Fig. 6; [0093]: "one or more of the elemental concepts and/or elemental concept relationships discovered and/or derived in act 620 may be included in an elemental data structure" teaches that the new elemental data structure (semantic information base) comprises concepts of the new input KR (concepts of the second domain)).
	Hunt et al. does not appear to explicitly teach the semantic knowledge base comprising: … constraints governing the first domain concepts; and, for a concept of the second domain: determining measures of similarity between the second domain concept and concepts of the first domain; identifying, on the basis of the determined measures of similarity, a first domain concept which is equivalent to the second domain concept; mapping properties, relationships and constraints from the semantic knowledge base of the first domain which apply to the identified first domain concept to the second domain concept; and populating a semantic knowledge base for the second domain with the second domain concept and the mapped properties, relationships and constraints.
	However, Orihara et al. teaches the semantic knowledge base comprising: … constraints governing the first domain concepts (Fig. 2; Col. 2, lines 50-56: "The knowledge contained in the domains 1.1 to 1.n is described and expressed by Prolog notation after being divided into some sets of a plurality of clauses 1.1.a, 1.1.b, 1.1.C, 1.n.a., 1.n.b, and 1.n.c. Each of such sets are called "Horn clause" (representing explanation of concept)" teaches that the knowledge base may contain a plurality of horn clauses (constraints) that represent an explanation of a concept, meaning that the clauses function as rules (i.e. govern) for the concepts); and, 
for a concept of the second domain: determining measures of similarity between the second domain concept and concepts of the first domain (Fig. 3; Col. 3, lines 22-32: "It compares the knowledge data in this domain 1.1 and those contained in all other domains (target domains) set by set (Step 301). … In the process where the detector compares the base domain 1.1 with a target domain 1.2, if it detects any pair of clauses which can be made identical just by replacing a part of the concepts, i.e. some of the non-logical symbols (Step 302), then it is judged that the domains 1.1 and 1.2 are similar" teaches that concepts of the base (first) domain are compared to a concept in the target (second domain) based on a similarity judgement (measure of similarity)); 
identifying, on the basis of the determined measures of similarity, a first domain concept which is equivalent to the second domain concept (Fig. 3, Step 303; teaches that similar (equivalent) clauses (concepts) in the two domains are identified based on the judged similarity (determined measures of similarity)); 
mapping properties, relationships and constraints from the semantic knowledge base of the first domain which apply to the identified first domain concept to the second domain concept (Fig. 3; Col. 3, lines 45-57: "The analogical reasoning unit 3 first finds out other knowledge data containing the concepts correlated between the domains 1.1 and 1.2: data containing "meat-block" or "meat-slice" from 1.1 and those containing "fish-block" or "fish-slice" from 1.2 (Step 304). As a result, the knowledge on "steak" containing the concept of "meat-slice" is found out from the base domain 1.1. … Then, the analogical reasoning unit 3 judges what concepts correspond each other between the knowledge data found out from 1.1 and 1.2" teaches that knowledge data (properties relationships constraints) for the identified correlated (equivalent) concepts is found and correlated (mapped) to the other domain); and 
populating a semantic knowledge base for the second domain with the second domain concept and the mapped properties, relationships and constraints (Fig. 3; (13) Col. 3, lines 57-61: "The unit takes such corresponding concepts as subjects of replacement, and assumes new knowledge by replacing a part of the knowledge in one domain with the knowledge from the other domain (Step 305)" teaches that the mapped knowledge data (properties, relationships, constraints) of the concepts in one domain (i.e. the base/first domain) are used to replace (populate) the knowledge data of the knowledge base for the other domain (target/second domain)).
	Hunt et al. and Orihara et al. are analogous to the claimed invention because they are directed to sharing knowledge between domains.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the semantic knowledge base comprising: … constraints governing the first domain concepts; and, for a concept of the second domain: determining measures of similarity between the second domain concept and concepts of the first domain; identifying, on the basis of the determined measures of similarity, a first domain concept which is equivalent to the second domain concept; mapping properties, relationships and constraints from the semantic knowledge base of the first domain which apply to the identified first domain concept to the second domain concept; and populating a semantic knowledge base for the second domain with the second domain concept and the mapped properties, relationships and constraints as taught by Orihara et al. to the disclosed invention of Hunt et al.
	One of ordinary skill in the art would have been motivated to make this modification to enable "a high-level analogical reasoning which is close to the human way of thinking and covers a wide range" (Orihara et al. Col. 4, lines 10-12).
Regarding Claim 28,
Hunt et al. teaches an apparatus for transferring semantic knowledge between domains of a network, the network comprising a first domain and a second domain ([0016]: "Another embodiment is directed to a system for supporting semantic interoperability between knowledge representations" teaches a system (apparatus) for supporting semantic interoperability (i.e. transferring semantic knowledge) between knowledge representations (i.e. knowledge domains, including at least a first domain and a second domain) in a semantic network), 
the apparatus comprising a processor and a memory , the memory containing instructions executable by the processor such that the apparatus is operative ([0016]: "the system comprising at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by at least one processor, perform…" teaches that the system comprises a processor and a computer-readable storage medium (memory) storing instructions for execution by the processor to perform operations of the system (apparatus)) to: 
establish a semantic knowledge base for the first domain ([0051]: "a system in accordance with some embodiments of the present invention, such as system 100, may combine data structures and knowledge processing rules to create knowledge representation models encoded as data" teaches that knowledge representation models (semantic knowledge base) stored as data may be made (established)), 
the semantic knowledge base comprising: concepts of the first domain; properties of the first domain concepts; relationships between the first domain concepts … ([0060]-[0061]: "In some embodiments, the objects of the domain to be classified may be referred to as content nodes. … Concepts may be associated with content nodes to abstract some meaning (such as the description, purpose, usage, or intent of the content node). … Concepts may be defined in terms of compound levels of abstraction through their relationships to other entities" teaches that the knowledge representation model (semantic knowledge base) comprises content nodes, which are associated with concepts of the domain. This further teaches that concept properties (i.e. the purpose, usage, description, etc. of the concept) and the relationships between concepts are part of the knowledge base for concepts in the knowledge domain); and 
establish a semantic information base for the second domain (Fig. 6; [0093]: "In some embodiments, some or all of the elemental concepts and relationships derived from a single input complex KR may be used to populate a new elemental data structure" teaches that for a new input knowledge representation (KR) (i.e. a second domain), a new elemental data structure (semantic information base) may be populated (established)), 
the semantic information base comprising: concepts of the second domain (Fig. 6; [0093]: "one or more of the elemental concepts and/or elemental concept relationships discovered and/or derived in act 620 may be included in an elemental data structure" teaches that the new elemental data structure (semantic information base) comprises concepts of the new input KR (concepts of the second domain)). 
	Hunt et al. does not appear to explicitly teach the semantic knowledge base comprising: … constraints governing the first domain concepts; and, for a concept of the second domain: determine measures of similarity between the second domain concept and concepts of the first domain; identify, on the basis of the determined measures of similarity, a first domain concept which is equivalent to the second domain concept; map properties, relationships and constraints from the semantic knowledge base of the first domain which apply to the identified first domain concept to the second domain concept; and populate a semantic knowledge base for the second domain with the second domain concept and the mapped properties, relationships and constraints.
	However, Orihara et al. teaches the semantic knowledge base comprising: … constraints governing the first domain concepts (Fig. 2; Col. 2, lines 50-56: "The knowledge contained in the domains 1.1 to 1.n is described and expressed by Prolog notation after being divided into some sets of a plurality of clauses 1.1.a, 1.1.b, 1.1.C, 1.n.a., 1.n.b, and 1.n.c. Each of such sets are called "Horn clause" (representing explanation of concept)" teaches that the knowledge base may contain a plurality of horn clauses (constraints) that represent an explanation of a concept, meaning that the clauses function as rules (i.e. govern) for the concepts); and, 
for a concept of the second domain: determine measures of similarity between the second domain concept and concepts of the first domain (Fig. 3; Col. 3, lines 22-32: "It compares the knowledge data in this domain 1.1 and those contained in all other domains (target domains) set by set (Step 301). … In the process where the detector compares the base domain 1.1 with a target domain 1.2, if it detects any pair of clauses which can be made identical just by replacing a part of the concepts, i.e. some of the non-logical symbols (Step 302), then it is judged that the domains 1.1 and 1.2 are similar" teaches that concepts of the base (first) domain are compared to a concept in the target (second domain) based on a similarity judgement (measure of similarity)); 
identify, on the basis of the determined measures of similarity, a first domain concept which is equivalent to the second domain concept (Fig. 3, Step 303; teaches that similar (equivalent) clauses (concepts) in the two domains are identified based on the judged similarity (determined measures of similarity)); 
map properties, relationships and constraints from the semantic knowledge base of the first domain which apply to the identified first domain concept to the second domain concept (Fig. 3; Col. 3, lines 45-57: "The analogical reasoning unit 3 first finds out other knowledge data containing the concepts correlated between the domains 1.1 and 1.2: data containing "meat-block" or "meat-slice" from 1.1 and those containing "fish-block" or "fish-slice" from 1.2 (Step 304). As a result, the knowledge on "steak" containing the concept of "meat-slice" is found out from the base domain 1.1. … Then, the analogical reasoning unit 3 judges what concepts correspond each other between the knowledge data found out from 1.1 and 1.2" teaches that knowledge data (properties relationships constraints) for the identified correlated (equivalent) concepts is found and correlated (mapped) to the other domain); and 
populate a semantic knowledge base for the second domain with the second domain concept and the mapped properties, relationships and constraints (Fig. 3; (13) Col. 3, lines 57-61: "The unit takes such corresponding concepts as subjects of replacement, and assumes new knowledge by replacing a part of the knowledge in one domain with the knowledge from the other domain (Step 305)" teaches that the mapped knowledge data (properties, relationships, constraints) of the concepts in one domain (i.e. the base/first domain) are used to replace (populate) the knowledge data of the knowledge base for the other domain (target/second domain)).
	Hunt et al. and Orihara et al. are analogous to the claimed invention because they are directed to sharing knowledge between domains.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the semantic knowledge base comprising: … constraints governing the first domain concepts; and, for a concept of the second domain: determine measures of similarity between the second domain concept and concepts of the first domain; identify, on the basis of the determined measures of similarity, a first domain concept which is equivalent to the second domain concept; map properties, relationships and constraints from the semantic knowledge base of the first domain which apply to the identified first domain concept to the second domain concept; and populate a semantic knowledge base for the second domain with the second domain concept and the mapped properties, relationships and constraints as taught by Orihara et al. to the disclosed invention of Hunt et al.
	One of ordinary skill in the art would have been motivated to make this modification to enable "a high-level analogical reasoning which is close to the human way of thinking and covers a wide range" (Orihara et al. Col. 4, lines 10-12).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 20150302299 A1) in view of Orihara et al. (US 5,276,774 A) and further in view of Cosic (US 9,443,192 B1).
Regarding Claim 2,
	Hunt et al. in view of Orihara et al. teaches the method as claimed in claim 1.
	In addition, Orihara et al. further teaches wherein the constraints of the semantic knowledge bases are expressed as predicate clauses (Fig. 2; Col. 2, lines 50-56: "The knowledge contained in the domains 1.1 to 1.n is described and expressed by Prolog notation after being divided into some sets of a plurality of clauses 1.1.a, 1.1.b, 1.1.C, 1.n.a., 1.n.b, and 1.n.c. Each of such sets are called "Horn clause" (representing explanation of concept)" teaches that the knowledge base may contain a plurality of horn clauses (constraints) that represent an explanation of a concept, meaning that the constraints are expressed as predicate clauses).
Hunt et al. and Orihara et al. are analogous to the claimed invention because they are directed to sharing knowledge between domains.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the constraints of the semantic knowledge bases are expressed as predicate clauses as taught by Orihara et al. to the disclosed invention of Hunt et al.
	One of ordinary skill in the art would have been motivated to make this modification to enable "a high-level analogical reasoning which is close to the human way of thinking and covers a wide range" (Orihara et al. Col. 4, lines 10-12).
	Hunt et al. in view of Orihara et al. does not appear to explicitly teach wherein the properties and relationships of the semantic knowledge bases are expressed as predicates.
	However, Cosic teaches wherein the properties and relationships of the semantic knowledge bases are expressed as predicates (Col. 131, lines 55-67: "As such, machine learning, knowledge representation or structure, pattern recognition, decision making, and/or other artificial intelligence functionalities can use formal or another type of logic … Examples of the types of logic that can be utilized include … first-order logic that may allow the use of quantifiers and predicates, and that can express facts about objects, their properties, and their relations with each other" teaches that knowledge representations or structures (i.e. a knowledge base) may contain first-order logic that comprises predicates expressing facts about objects (concepts) such as their properties and relations (relationships) with each other).
	Hunt et al. and Orihara et al. are analogous to the claimed invention because they are directed to sharing knowledge between domains.
	Cosic et al. is analogous to the claimed invention because it is directed to knowledge stored in knowledge bases.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the properties and relationships of the semantic knowledge bases are expressed as predicates as taught by Cosic to the disclosed invention of Hunt et al. in view of Orihara et al.
One of ordinary skill in the art would have been motivated to make this modification because "As such, machine learning, knowledge representation or structure, pattern recognition, decision making, and/or other artificial intelligence functionalities can be implemented to operate with incomplete or uncertain information where probabilities may affect outcomes" (Cosic Col. 132, lines 15-20).

Claims 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 20150302299 A1) in view of Orihara et al. (US 5,276,774 A) and further in view of Li et al. ("An Approach for Measuring Semantic Similarity between Words Using Multiple Information Sources").
Regarding Claim 8,
Hunt et al. in view of Orihara et al. teaches the method as claimed in claim 1.
Hunt et al. in view of Orihara et al. does not appear to explicitly teach wherein determining measures of similarity between the second domain concept and concepts of the first domain comprises, for each of at least a plurality of the first domain concepts: calculating a combined similarity measure between the first domain concept and the second domain concept, the combined similarity measure comprising a combination of at least one of: a relational similarity measure4Attorney Docket No. 3000-1007Serial No. TBA a property based similarity measure a structural similarity measure and/or an instances based similarity measure.
However, Li et al. teaches wherein determining measures of similarity between the second domain concept and concepts of the first domain comprises, for each of at least a plurality of the first domain concepts: calculating a combined similarity measure between the first domain concept and the second domain concept (Eq. 1; Section 2.1, fourth and fifth paragraphs: "We propose that the similarity of s(w1,w2) between w1 and w2 be a function of the attributes path length, depth, and local density as follows:

    PNG
    media_image1.png
    49
    462
    media_image1.png
    Greyscale

where, l is the shortest path length between w1 and w2. h is the depth of subsumer in the hierarchy semantic nets. d is the local semantic density of w1 and w2" teaches that the similarity between two concepts can be calculated using a combination of the concepts path length, depth, and local density), 
the combined similarity measure comprising a combination of at least one of: a relational similarity measure4Attorney Docket No. 3000-1007Serial No. TBA a property based similarity measure a structural similarity measure and/or an instances based similarity measure (Eq. 2; Section 2.1, fourth and fifth paragraphs: "We assume that (1) can be rewritten using three independent functions as:

    PNG
    media_image2.png
    55
    517
    media_image2.png
    Greyscale

f1, f2, and f3 are transfer functions of path length, depth, and local density, respectively" teaches that the combined similarity measure is calculated based on the concepts path length (structural similarity measure), depth (relational similarity measure), and local density (instances based similarity measure)).
Hunt et al., Orihara et al., and Li et al. are analogous to the claimed invention because they are directed to sharing knowledge between domains.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein determining measures of similarity between the second domain concept and concepts of the first domain comprises, for each of at least a plurality of the first domain concepts: calculating a combined similarity measure between the first domain concept and the second domain concept, the combined similarity measure comprising a combination of at least one of: a relational similarity measure 4Attorney Docket No. 3000-1007Serial No. TBAa property based similarity measure a structural similarity measure and/or an instances based similarity measure as taught by Li et al. to the disclosed invention of Hunt et al. in view of Orihara et al.
One of ordinary skill in the art would have been motivated to make this modification because "The experimental results demonstrated that our [similarity] measure significantly outperforms previous published measures" (Li et al. Section 6).
Regarding Claim 9,
	Hunt et al. in view of Orihara et al. and further in view of Li et al. teaches the method as claimed in claim 8.
	In addition, Li et al. further teaches wherein the relational similarity measure comprises a semantic similarity measure calculated using a lexical database (Section 2.1, sixth paragraph: "The independent assumption in (2) comes from the following considerations: Path length and depth are derived from a lexical database" teaches that the depth (relational) part of the similarity measure can be derived (calculated) using a lexical database).
Hunt et al., Orihara et al., and Li et al. are analogous to the claimed invention because they are directed to sharing knowledge between domains.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the relational similarity measure comprises a semantic similarity measure calculated using a lexical database as taught by Li et al. to the disclosed invention of Hunt et al. in view of Orihara et al.
One of ordinary skill in the art would have been motivated to make this modification because "The experimental results demonstrated that our [similarity] measure significantly outperforms previous published measures" (Li et al. Section 6).
Regarding Claim 11,
Hunt et al. in view of Orihara et al. and further in view of Li et al. teaches the method as claimed in claim 8.
	In addition, Li et al. further teaches wherein the structural similarity measure comprises a measure of similarity between hierarchical relations of the first domain concept with other first domain concepts and hierarchical relations of the second domain concept with other second domain concepts (Section 2.1, second paragraph: "One direct method for similarity calculation is to find the minimum length of path connecting the two concepts containing the two words [16]. For example, Fig. 1
illustrates a fragment of the semantic hierarchy of WordNet [15]. The shortest path between boy and girl is boy-maleperson-female-girl, the minimum length of path is 4, the synset of person is called the subsumer for the words boy and girl; while the minimum path length between boy and teacher is 6.
Thus, we could say girl is more similar to boy than teacher to boy" teaches that the path length (structural) part of the similarity measure can be derived from the hierarchical path (relations) for the concepts in a semantic net).
Hunt et al., Orihara et al., and Li et al. are analogous to the claimed invention because they are directed to sharing knowledge between domains.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the structural similarity measure comprises a measure of similarity between hierarchical relations of the first domain concept with other first domain concepts and hierarchical relations of the second domain concept with other second domain concepts as taught by Li et al. to the disclosed invention of Hunt et al. in view of Orihara et al.
One of ordinary skill in the art would have been motivated to make this modification because "The experimental results demonstrated that our [similarity] measure significantly outperforms previous published measures" (Li et al. Section 6).
Regarding Claim 12,
Hunt et al. in view of Orihara et al. and further in view of Li et al. teaches the method as claimed in claim 8.
	In addition, Li et al. further teaches wherein the instance based similarity measure comprises a measure of occurrence of data instances of the first concept in the first domain and the second concept in the second domain (Section 2.5, first paragraph: "One measure of local semantic density is the information content of a concept [18]. Information content was originally developed to measure semantic similarity between words. Here, it is borrowed to represent the local semantic density of a concept in a corpus to assist in developing our similarity method" teaches that the density (instances based) part of the similarity measure comprises the information content of a concept in a corpus. Section 1, third paragraph: "The information content of a concept depends on the probability of encountering an instance of the concept in a corpus. That is, the probability of a concept is determined by the frequency of occurrence of the concept and its subconcept in the corpus" teaches that the information content of a concept depends on the probability of encountering an instance of the concept (i.e. based on the occurrence of data instances)).
Hunt et al., Orihara et al., and Li et al. are analogous to the claimed invention because they are directed to sharing knowledge between domains.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the instance based similarity measure comprises a measure of occurrence of data instances of the first concept in the first domain and the second concept in the second domain as taught by Li et al. to the disclosed invention of Hunt et al. in view of Orihara et al.
One of ordinary skill in the art would have been motivated to make this modification because "The experimental results demonstrated that our [similarity] measure significantly outperforms previous published measures" (Li et al. Section 6).

Claims 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 20150302299 A1) in view of Orihara et al. (US 5,276,774 A), in view of Li et al. ("An Approach for Measuring Semantic Similarity between Words Using Multiple Information Sources"), and further in view of Rohrbach et al. ("Evaluating Knowledge Transfer and Zero-Shot Learning in a Large-Scale Setting").
Regarding Claim 10,
Hunt et al. in view of Orihara et al. and further in view of Li et al. teaches the method as claimed in claim 8.
Hunt et al. in view of Orihara et al. and further in view of Li et al. does not appear to explicitly teach wherein the property based similarity measure comprises a measure of similarity between properties of the first domain concept and the second domain concept.
However, Rohrbach et al. teaches wherein the property based similarity measure comprises a measure of similarity between properties of the first domain concept and the second domain concept (Section 2.4, second paragraph: "For these mined attributes we use semantic relatedness measures in connection with linguistic knowledge bases to automatically determine associations between the attributes and object classes" teaches that a semantic relatedness measure (property based similarity measure) can be based on attributes (properties) of concepts in different object classes (domains)).
Hunt et al., Orihara et al., Li et al., and Rohrbach et al. are analogous to the claimed invention because they are directed to sharing knowledge between domains.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the property based similarity measure comprises a measure of similarity between properties of the first domain concept and the second domain concept as taught by Rohrbach et al. to the disclosed invention of Hunt et al. in view of Orihara et al. and further in view of Li et al.
One of ordinary skill in the art would have been motivated to make this modification because "using all attribute classifiers based on multiple semantic relatedness measures significantly improves performance" (Rohrbach et al. Section 4, Summary paragraph).
Regarding Claim 13,
Hunt et al. in view of Orihara et al. and further in view of Li et al. teaches the method as claimed in claim 8.
Hunt et al. in view of Orihara et al. and further in view of Li et al. does not appear to explicitly teach wherein identifying, on the basis of the determined measures of similarity, a first domain concept which is equivalent to the second domain concept comprises identifying the first domain concept having the highest value of the combined similarity measure as the equivalent concept.
However, Rohrbach et al. teaches wherein identifying, on the basis of the determined measures of similarity, a first domain concept which is equivalent to the second domain concept comprises identifying the first domain concept having the highest value of the combined similarity measure as the equivalent concept (Fig. 2; Section 2.4, fourth paragraph: "In contrast to prior work we have a significantly larger amount of potential classes associated to each attribute. To learn precise attribute classifiers we use only the most likely classes as positives and least likely as negatives, leaving out the potentially noisy middle part" teaches that only the most likely attributes (i.e. the attributes with the highest semantic relatedness measure) were used as equivalent concepts between object classes (domains)).
Hunt et al., Orihara et al., Li et al., and Rohrbach et al. are analogous to the claimed invention because they are directed to sharing knowledge between domains.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein identifying, on the basis of the determined measures of similarity, a first domain concept which is equivalent to the second domain concept comprises identifying the first domain concept having the highest value of the combined similarity measure as the equivalent concept as taught by Rohrbach et al. to the disclosed invention of Hunt et al. in view of Orihara et al. and further in view of Li et al.
One of ordinary skill in the art would have been motivated to make this modification because "using all attribute classifiers based on multiple semantic relatedness measures significantly improves performance" (Rohrbach et al. Section 4, Summary paragraph).
Regarding Claim 14,
Hunt et al. in view of Orihara et al., in view of Li et al., and further in view of Rohrbach et al. teaches the method as claimed in claim 13.
In addition, Rohrbach et al. further teaches wherein identifying, on the basis of the determined measures of similarity, a first domain concept which is equivalent to the second domain concept comprises identifying the first domain concept having the highest value of the combined similarity measure as the equivalent concept if the highest value of the combined similarity measure is above a similarity threshold value (Fig. 2; Section 2.4, fourth paragraph: "In contrast to prior work we have a significantly larger amount of potential classes associated to each attribute. To learn precise attribute classifiers we use only the most likely classes as positives and least likely as negatives, leaving out the potentially noisy middle part" teaches that only the most likely attributes (i.e. the attributes with the highest semantic relatedness measure) were used as equivalent concepts between object classes (domains). Section 2.4, fifth paragraph: "For attribute- and direct similarity-based knowledge transfer, continuous semantic relatedness measures have to be discretized to yield binary associations between attributes and object classes and in between object classes, respectively, by thresholding …  In particular, for attribute-based knowledge transfer, we set the threshold such that, on average, 3% of all attributes are active for a given object class. For the direct similarity based approach, we set the threshold such that the K = 5 most related object class models are considered" teaches that the attributes (properties of concepts) in object classes (domains) were only determined to be equivalent if the semantic relatedness measures of the attributes surpassed a specified threshold (similarity threshold value)).
Hunt et al., Orihara et al., Li et al., and Rohrbach et al. are analogous to the claimed invention because they are directed to sharing knowledge between domains.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein identifying, on the basis of the determined measures of similarity, a first domain concept which is equivalent to the second domain concept comprises identifying the first domain concept having the highest value of the combined similarity measure as the equivalent concept if the highest value of the combined similarity measure is above a similarity threshold value as taught by Rohrbach et al. to the disclosed invention of Hunt et al. in view of Orihara et al. and further in view of Li et al.
One of ordinary skill in the art would have been motivated to make this modification because "using all attribute classifiers based on multiple semantic relatedness measures significantly improves performance" (Rohrbach et al. Section 4, Summary paragraph).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 20150302299 A1) in view of Orihara et al. (US 5,276,774 A) and further in view of Huang et al. ("Knowledge Sharing and Reuse in Digital Forensics").
Regarding Claim 15,
Hunt et al. in view of Orihara et al. teaches the method as claimed in claim 1.
Hunt et al. in view of Orihara et al. does not appear to explicitly teach wherein the steps of determining measures of similarity between the second domain concept and concepts of the first domain, and identifying, on the basis of the determined measures of similarity, a first domain concept which is equivalent to the second domain concept, are performed by an Artificial Neural Network, ANN.
However, Huang et al. teaches wherein the steps of determining measures of similarity between the second domain concept and concepts of the first domain, and identifying, on the basis of the determined measures of similarity, a first domain concept which is equivalent to the second domain concept, are performed by an Artificial Neural Network, ANN (Fig. 1; Section III. C, second paragraph: "For two ontologies being matched, O1 and O2, the similarity values are calculated for pairwise concepts (one from O1, the other from O2, considering all combinations) … A two-layer 3 × 1 network (Figure 1) is adopted in DIEAOM" teaches that similarity values are determined for all concept pairs in two ontologies (two domains) using a neural network (ANN) in order to identify equivalent concepts).
Hunt et al., Orihara et al., and Huang et al. are analogous to the claimed invention because they are directed to sharing knowledge between domains.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the steps of determining measures of similarity between the second domain concept and concepts of the first domain, and identifying, on the basis of the determined measures of similarity, a first domain concept which is equivalent to the second domain concept, are performed by an Artificial Neural Network, ANN as taught by Huang et al. to the disclosed invention of Hunt et al. in view of Orihara et al.
One of ordinary skill in the art would have been motivated to make this modification "to facilitate knowledge collection from disparate, heterogeneous evidence sources, knowledge sharing and reuse" (Huang et al. Section I, last paragraph).
Regarding Claim 16,
Hunt et al. in view of Orihara et al. and further in view of Huang et al. teaches the method as claimed in claim 15.
In addition, Huang et al. further teaches wherein determining measures of similarity between the second domain concept and concepts of the first domain comprises: writing first domain concepts, properties and relationships to input nodes of the ANN and writing the second domain concept to an input node of the ANN (Fig. 1; Section III. C, second and third paragraphs: "For two ontologies being matched, O1 and O2, the similarity values are calculated for pairwise concepts (one from O1, the other from O2, considering all combinations) … Input: • Ontologies O1 and O2" teaches that concepts of the two ontologies (first domain and second domain) are input (written) into the neural network. Section III. B, first paragraph: "The semantics of an ontology concept is determined by three aspects: (1) concept name, (2) concept properties, and (3) concept relationships" teaches that the concepts comprise concept properties, concept relations, and concept names); 
calculating, in intermediate nodes of the ANN, measures of similarity between the first domain concepts and the second domain concept (Fig. 1; Section III. C, second paragraph and algorithm step 2: "For two ontologies being matched, O1 and O2, the similarity values are calculated for pairwise concepts (one from O1, the other from O2, considering all combinations) … A two-layer 3 × 1 network (Figure 1) is adopted in DIEAOM … 2) Find a pair of clusters, (a) and (b), such that their similarity s[(a),(b)] = max (s[(m),(n)])" teaches a similarity measure is calculated by the intermediate layer of the neural network for each concept cluster pair (each possible combination of first and second domain concepts) in order to be able to find a max similarity measure); and 
outputting, at each output node of the ANN, a measure of similarity between a particular first domain concept and the second domain concept (Fig. 1; Section III. C, second paragraph and algorithm steps 2 and 7: "For two ontologies being matched, O1 and O2, the similarity values are calculated for pairwise concepts (one from O1, the other from O2, considering all combinations) … A two-layer 3 × 1 network (Figure 1) is adopted in DIEAOM … 2) Find a pair of clusters, (a) and (b), such that their similarity s[(a),(b)] = max (s[(m),(n)]) … 7) Output current clusters as the set of superconcepts" teaches that a similarity measure must be output by the output layer of the neural network for each concept cluster pair (each possible combination of first and second domain concepts) in order to be able to find a max similarity measure).
Hunt et al., Orihara et al., and Huang et al. are analogous to the claimed invention because they are directed to sharing knowledge between domains.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein determining measures of similarity between the second domain concept and concepts of the first domain comprises: writing first domain concepts, properties and relationships to input nodes of the ANN and writing the second domain concept to an input node of the ANN; calculating, in intermediate nodes of the ANN, measures of similarity between the first domain concepts and the second domain concept; and outputting, at each output node of the ANN, a measure of similarity between a particular first domain concept and the second domain concept as taught by Huang et al. to the disclosed invention of Hunt et al. in view of Orihara et al.
One of ordinary skill in the art would have been motivated to make this modification "to facilitate knowledge collection from disparate, heterogeneous evidence sources, knowledge sharing and reuse" (Huang et al. Section I, last paragraph).
Regarding Claim 17,
Hunt et al. in view of Orihara et al. and further in view of Huang et al. teaches the method as claimed in claim 16.
In addition, Huang et al. further teaches wherein identifying, on the basis of the determined measures of similarity, a first domain concept which is equivalent to the second domain concept comprises; identifying the output node with the highest value similarity measure (Fig. 1; Section III. C, second paragraph and algorithm step 2: "For two ontologies being matched, O1 and O2, the similarity values are calculated for pairwise concepts (one from O1, the other from O2, considering all combinations) … A two-layer 3 × 1 network (Figure 1) is adopted in DIEAOM … 2) Find a pair of clusters, (a) and (b), such that their similarity s[(a),(b)] = max (s[(m),(n)])" teaches that the pair of input concept clusters (i.e. first domain concept and second domain concept) with the highest calculated similarity output is found (identified); and 
identifying the first domain concept associated with the identified output node as the equivalent first domain concept (Fig. 1; Section III. C, algorithm output step: "Output: • A set of superconcepts" teaches that the output of the neural network is considered a superconcept (i.e. the concept cluster pair with the highest calculated similarity is combined to be called a superconcept). Section III. C, first paragraph: "First, superconcept is defined as a set of original concepts. Within each superconcept, all components, i.e., original concepts, are from different ontologies; at the same time, they are equivalent to each other" teaches that all concepts paired in a superconcept are considered equivalent (i.e. the concept from the first domain in the superconcept is the equivalent concept to the second domain concept)).
Hunt et al., Orihara et al., and Huang et al. are analogous to the claimed invention because they are directed to sharing knowledge between domains.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein identifying, on the basis of the determined measures of similarity, a first domain concept which is equivalent to the second domain concept comprises: identifying the output node with the highest value similarity measure; and identifying the first domain concept associated with the identified output node as the equivalent first domain concept as taught by Huang et al. to the disclosed invention of Hunt et al. in view of Orihara et al.
One of ordinary skill in the art would have been motivated to make this modification "to facilitate knowledge collection from disparate, heterogeneous evidence sources, knowledge sharing and reuse" (Huang et al. Section I, last paragraph).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J HALES whose telephone number is (571)272-0878. The examiner can normally be reached M-Th 8:00am - 5:00pm and F 8:00am - 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J HALES/
Examiner, Art Unit 2125                                                                                                                                                                                         
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125